                  Case 2:19-cv-00569-JCC Document 75 Filed 05/06/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                              CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                          MINUTE ORDER
11                           Plaintiff,
                  v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY et al.,
14                           Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion to clarify (Dkt. No.
19   74) the Court’s order granting Plaintiff’s unopposed motion for leave to file a second
20   supplemental complaint pursuant to Federal Rule of Civil Procedure 15(a)(2) (Dkt. No. 71).
21   Having thoroughly considered the stipulated motion and relevant record, the Court hereby
22   GRANTS the motion and ORDERS that Defendants and Defendant-Intervenors shall file their
23   answers or otherwise respond to Plaintiff’s second supplemental complaint no later than July 3,
24   2020.
25           //
26           //

     MINUTE ORDER
     C19-0569-JCC
     PAGE - 1
            Case 2:19-cv-00569-JCC Document 75 Filed 05/06/20 Page 2 of 2




 1        DATED this 6th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 2
